DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/622575 filed on 12/13/2019.

3.	Claims 1-17 are pending.  

Claims 1, 9 and 10 are independent claims.  

Allowable Subject Matter

4.	Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 8 and 17, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, before reading the log files of the applications of the MES distributed on the multiple servers, the method comprises: obtaining service monitoring parameters in a database of the MES; and sending an alarm message comprising the applications to an operator when a period of time of presence of start information to end information in the service monitoring parameters is detected to exceed a predetermined period of time.

Specification
5.	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the Examiner.  For example, the following items are not understood:  Claims 5 and 14, lines 3-4, recites “counting a Claims 4 and 13, lines 3-4, recites “monitoring whether the applications do not generate the log files; and when detecting that the applications do not generate the log files, reporting to the integrated monitoring platform”. The claim does not specify what is “reported/reporting” to the integrated monitoring platform. Clarification is requested.

Claim Interpretation   

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a reading module” and “a monitoring module” in claim 9.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112:

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

9. 	Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 112 (b), as being indefinite and failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 and 13, lines 3-4, recites “monitoring whether the applications do not generate the log files; and when detecting that the applications do not generate the log files, reporting to the integrated monitoring platform”. The claim does not specify what is “reported/reporting” to the integrated monitoring platform. Clarification is requested.
	Claims 5 and 14 recites the limitation “counting a number of an error code occurs when an application on each of the servers runs according to the log files" in lines 3-4 of the claim.  The claim language contains grammatical errors; the limitation should clarify if it’s the number of times the error code occurs that is counted or is the value of the error code that is counted whenever it occurs? Moreover can an application or a server run according to a log file? If so is the “according to the log files” applicable to the application running or the server running? Or is the log files applicable to the counting of the number of times the error code occurs in the log files whenever the application runs on the server? Or is the log file logging whenever the application runs on the server and the error code is counted? Clarification is requested. 

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 10-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.  
Claim 10 recites a “readable storage medium” however; the specification is silent regarding the meaning of readable storage medium. The broadest reasonable interpretation of a claim drawn to a readable storage medium typically covers
claims 10-17 is directed is non-statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non- transitory” to the claim.
Claims 11-17 do not remedy the deficiencies of claim 110 and are also rejected as non-statutory.
12.	Claims 1-4 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 9 and 10 recites reading log files and monitoring business operation information. The limitation of reading log files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “reading” in the context of this claim encompasses the user manually reading log files. Similarly, the limitation of monitoring business operation information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a manufacturing execution system to perform the reading and monitoring steps. The manufacturing execution system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a manufacturing execution system to perform both reading and monitoring steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-4 and 11-13 do not remedy the deficiencies of claims 1, 9 and 10 and are also rejected as non-statutory.
Claim Rejections - 35 USC § 102

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leuven et al., US 2019/0033836 (hereinafter Leuven).
  In regards to claim 1, Leuven teaches: 
A monitoring method of a manufacturing execution system (MES), comprising: reading log files of applications of an MES distributed on multiple servers; and monitoring business operation information of the MES according to the log files (p. 6, [0052], see roaming devices, particularly manufacturing plant roaming devices, associated (e.g. worn, carried or used) with plant operators are configured to communicate with the MES servers 60, 62.  In some embodiments, the roaming devices have geo-positioning capabilities allowing them to be tracked within the manufacturing facility and such data is recorded at the MES servers 60, 62) and (p. 4, [0040], see the vehicle computing device 10 is configured to interact continuously with an MES system to download new data or upload relevant as-built data and process data. In embodiments, the MES server 60, 62 is configured to establish a wireless network communication with authorized users, such as an end user, to allow the authorized user to enquire as to the 

   In regards to claim 9, Leuven teaches: 
A monitoring device of a manufacturing execution system (MES), comprising: a reading module configured to read log files of applications of an MES distributed on multiple servers; and a monitoring module configured to monitor business operation information of the MES according to the log files (p. 6, [0052], see roaming devices, particularly manufacturing plant roaming devices, associated (e.g. worn, carried or used) with plant operators are configured to communicate with the MES servers 60, 62.  In some embodiments, the roaming devices have geo-positioning capabilities allowing them to be tracked within the manufacturing facility and such data is recorded at the MES servers 60, 62) and (p. 4, [0040], see the vehicle computing device 10 is configured to interact continuously with an MES system to download new data or upload relevant as-built data and process data. In embodiments, the MES server 60, 62 is configured to establish a wireless network communication with authorized users, such as an end user, to allow the authorized user to enquire as to the location of a part-vehicle 20 or a market-ready vehicle 30 within a manufacturing facility using a vehicle identifier. The vehicle computing device 10 has geo-positioning capabilities as described herein, thereby allowing the MES server 60, 62 to return a result concerning location of the identified vehicle).

  In regards to claim 10, Leuven teaches: 
A readable storage medium, wherein instructions are stored, and the instructions are adapted to be loaded by a processor to perform following steps: reading log files of applications of an MES distributed on multiple servers; and monitoring business operation information of the MES according to the log files (p. 6, [0052], see roaming devices, particularly manufacturing plant roaming devices, associated (e.g. worn, carried or used) with plant operators are configured to communicate with the MES servers 60, 62.  In some embodiments, the roaming devices have geo-positioning capabilities allowing them to be tracked within the manufacturing facility and such data is recorded at the MES servers 60, 62) and (p. 4, [0040], see the vehicle computing device 10 is configured to interact continuously with an MES system to download new data or upload relevant as-built data and process data. In embodiments, the MES server 60, 62 is configured to establish a wireless network communication with authorized users, such as an end user, to allow the authorized user to enquire as to the location of a part-vehicle 20 or a market-ready vehicle 30 within a manufacturing facility using a vehicle identifier. The vehicle computing device 10 has geo-positioning capabilities as described herein, thereby allowing the MES server 60, 62 to return a result concerning location of the identified vehicle).

Claim Rejections - 35 USC § 103

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

16.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leuven in view of Haraburda et al., WO 0150209 A1 (hereinafter Haraburda). 
	   In regards to claims 1 and 10, the rejections above are incorporated respectively.
In regards to claim 2, Leuven teaches: 
reporting an obtained message output amount in the sampling period to an integrated monitoring platform (p. 4, [0040], see the vehicle computing device 10 is configured to transmit data to the MES server 60, 62 either on request from the server 60, 62, at preset times (e.g at interval of every day, every hour, every minute, etc.), or at times decided upon by the vehicle computing device 10). 
Leuven doesn’t explicitly teach:
monitoring the business operation information of the MES according to the log files comprises: performing sampling according to the log files to obtain a message output amount in a sampling period.
However, Haraburda teaches such use: (p. 6, 4th para., see the production readings are the readings from the production line captured real time through the MES system. Using the configuration of the MES system, this data can be captured at a specified frequency (i.e., every second, every ten minutes, or whatever is required) or when there is a change in the data) and (p. 7, 4th para., see a programmable logic controller interface 
Leuven and Haraburda are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Haraburda before him or her, to modify the system of Leuven to include the teachings of Haraburda, on monitoring production data, and accordingly it would enhance the system of Leuven, which is focused a system for vehicle manufacturing, because that would provide Leuven with the ability to sample log data as suggested by Haraburda (p. 6, 4th para., p. 11, 2nd para.).      

  In regards to claim 11, Leuven teaches: 
reporting an obtained message output amount in the sampling period to an integrated monitoring platform (p. 4, [0040], see the vehicle computing device 10 is configured to transmit data to the MES server 60, 62 either on request from the server 60, 62, at preset times (e.g at interval of every day, every hour, every minute, etc.), or at times decided upon by the vehicle computing device 10). 
Leuven doesn’t explicitly teach:
monitoring the business operation information of the MES according to the log files comprises: performing sampling according to the log files to obtain a message output amount in a sampling period.
th para., see the production readings are the readings from the production line captured real time through the MES system. Using the configuration of the MES system, this data can be captured at a specified frequency (i.e., every second, every ten minutes, or whatever is required) or when there is a change in the data) and (p. 7, 4th para., see a programmable logic controller interface (PLC) 56, for example GE 90-70, 25 allows for the snap shot of the process to be retrieved at a particular sample time). 
Leuven and Haraburda are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Haraburda before him or her, to modify the system of Leuven to include the teachings of Haraburda, on monitoring production data, and accordingly it would enhance the system of Leuven, which is focused a system for vehicle manufacturing, because that would provide Leuven with the ability to sample log data as suggested by Haraburda (p. 6, 4th para., p. 11, 2nd para.).      

17.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leuven in view of Rischar et al.,  U.S. Patent No. 9,958,860 (hereinafter Rischar). 
	   In regards to claims 1 and 10, the rejections above are incorporated respectively.
  In regards to claim 3
monitoring the business operation information of the MES according to the log files comprises: receiving a query request configured to read the log files, the query request comprising a keyword; and searching for a record in the log files that matches the keyword, and returning the record.
However, Rischar teaches such use: (Abstract, see An industrial control system may receive data associated with at least one component within an industrial automation system), (column 1, lines 50-55, see the non-transitory computer-readable medium may also query the data feed channel for the one or more entries of a data feed channel having one or more similar data tags.  The non-transitory computer-readable medium may then display the one or more entries of a data feed channel having one or more similar data tags) and (column 43, lines 65-67, see in certain embodiments, the other device may query a database or its local data and identify data that may be similar to the data received by the respective control system 22 at block 312.  Upon locating the similar data, the other device may determine whether the similar data includes a data tag within its metadata that may define the type of data). 
Leuven and Rischar are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Rischar before him or her, to modify the system of Leuven to include the teachings of Rischar, as a system for industrial automation, and accordingly it would enhance the system of Leuven, which is focused on a system for vehicle manufacturing, because that would 

  In regards to claim 12, Leuven doesn’t explicitly teach:
monitoring the business operation information of the MES according to the log files comprises: receiving a query request configured to read the log files, the query request comprising a keyword; and searching for a record in the log files that matches the keyword, and returning the record.
However, Rischar teaches such use: (Abstract, see An industrial control system may receive data associated with at least one component within an industrial automation system), (column 1, lines 50-55, see the non-transitory computer-readable medium may also query the data feed channel for the one or more entries of a data feed channel having one or more similar data tags.  The non-transitory computer-readable medium may then display the one or more entries of a data feed channel having one or more similar data tags) and (column 43, lines 65-67, see in certain embodiments, the other device may query a database or its local data and identify data that may be similar to the data received by the respective control system 22 at block 312.  Upon locating the similar data, the other device may determine whether the similar data includes a data tag within its metadata that may define the type of data). 
Leuven and Rischar are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Rischar .      

18.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leuven in view of Sato et al.,  US  2012/0326859 (hereinafter Sato). 
	In regards to claims 1 and 10, the rejections above are incorporated respectively.
  In regards to claim 6, Leuven doesn’t explicitly teach:
monitoring the business operation information of the MES according to the log files comprises: after monitoring that the servers do not output the log files after a predetermined period of time, sending an alarm message comprising server information to a relevant operator.
However, Sato teaches such use: (Abstract, see a monitoring apparatus includes a processor that executes a procedure, the procedure including outputting an alert when observation data satisfies a certain condition, the observation data being obtained at a certain time interval, suppressing the outputting of the alert in accordance with control, and performing control the suppressing until the certain time elapses since one of the outputting of the alert and the suppressing is performed), (p. 1, [0003], see data indicating the stock of products in a warehouse is acquired at regular intervals, and when the stock reaches a dangerous zone (a threshold), an alert is sent to an 
Leuven and Sato are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Sato before him or her, to modify the system of Leuven to include the teachings of Sato, as a monitoring program, and accordingly it would enhance the system of Leuven, which is focused on a system for vehicle manufacturing, because that would provide Leuven with the ability to monitor data an outputting an alert, as suggested by Sato (p. 1, [0003],  p. 7, [0106]).      

  In regards to claim 15, Leuven doesn’t explicitly teach:
monitoring the business operation information of the MES according to the log files comprises: after monitoring that the servers do not output the log files after a predetermined period of time, sending an alarm message comprising server information to a relevant operator.

Leuven and Sato are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Sato before him or her, to modify the system of Leuven to include the teachings of Sato, as a monitoring program, and accordingly it would enhance the system of Leuven, which is focused on a system for vehicle manufacturing, because that would provide Leuven with .      

19.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leuven in view of Engel et al.,  US 10,810,535 (hereinafter Engel). 
  	In regards to claims 1 and 10, the rejections above are incorporated respectively.
  In regards to claim 7, Leuven teaches: 
before reading the log files of the applications of the MES distributed on the multiple servers, the method comprises: reading service monitoring parameters in a database of the MES (p. 3, [0034], see in some embodiments, the vehicle computing device 10 is configured to communicate with a remote MES server 60 and/or a local MES server 62 (described further herein) to receive initial MES data and to transmit manufacturing MES data) and (p. 4, [0040], see the MES server 60, 62 is configured to establish a wireless network communication with authorized users, such as an end user, to allow the authorized user to enquire as to the location of a part-vehicle 20 or a market-ready vehicle 30 within a manufacturing facility using a vehicle identifier. The vehicle computing device 10 has geo-positioning capabilities as described herein, thereby allowing the MES server 60, 62 to return a result concerning location of the identified vehicle).
Leuven doesn’t explicitly teach:
sending an alarm message comprising the applications to an operator when the applications lacking start information or end information in the service monitoring parameters are detected.
However, Engel teaches such use: (column 3, lines 2-9, see at least one image capturing device operable to capture images of an electronic device beginning from a start processing point at a facility and until an end processing point at the facility; at least one image storing device operable to store the images of the electronic device; and at least one instruction processing device operable to provide an alert in response to a determination that the electronic device is missing between the start processing point and the end processing point, store tracking data associated with the electronic device). 
Leuven and Engel are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Engel him or her, to modify the system of Leuven to include the teachings of Engel, as a tracking system, and accordingly it would enhance the system of Leuven, which is focused on a system for vehicle manufacturing, because that would provide Leuven with the ability to send an alarm, as suggested by Engel (column 3, lines 2-9, column 31, lines 43-50).      

  In regards to claim 16, 
before reading the log files of the applications of the MES distributed on the multiple servers, the method comprises: reading service monitoring parameters in a database of the MES (p. 3, [0034], see in some embodiments, the vehicle computing device 10 is configured to communicate with a remote MES server 60 and/or a local MES server 62 (described further herein) to receive initial MES data and to transmit manufacturing MES data) and (p. 4, [0040], see the MES server 60, 62 is configured to establish a wireless network communication with authorized users, such as an end user, to allow the authorized user to enquire as to the location of a part-vehicle 20 or a market-ready vehicle 30 within a manufacturing facility using a vehicle identifier. The vehicle computing device 10 has geo-positioning capabilities as described herein, thereby allowing the MES server 60, 62 to return a result concerning location of the identified vehicle).
Leuven doesn’t explicitly teach:
sending an alarm message comprising the applications to an operator when the applications lacking start information or end information in the service monitoring parameters are detected.
However, Engel teaches such use: (column 3, lines 2-9, see at least one image capturing device operable to capture images of an electronic device beginning from a start processing point at a facility and until an end processing point at the facility; at least one image storing device operable to store the images of the electronic device; and at least one instruction processing device operable to provide an alert in response to a determination that the electronic device is missing between the start processing 
Leuven and Engel are analogous art because they are from the same field of endeavor, manufacturing monitoring.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Leuven and Engel him or her, to modify the system of Leuven to include the teachings of Engel, as a tracking system, and accordingly it would enhance the system of Leuven, which is focused on a system for vehicle manufacturing, because that would provide Leuven with the ability to send an alarm, as suggested by Engel (column 3, lines 2-9, column 31, lines 43-50).      

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Letca et al., 	20110167469  	Monitoring services

Popp et al.,  	8491839   		Manufacturing execution system

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193